Citation Nr: 0839163	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-42 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an enlarged heart.  

2.  Entitlement to service connection for herpes.  

3.  Entitlement to an initial (compensable) rating for 
athlete's foot, tinea pedis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1992. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio and Louisville, 
Kentucky, respectively.  In the January 2004 decision, the 
Cleveland RO denied entitlement to service connection for an 
enlarged heart and herpes.  The veteran perfected an appeal 
of this decision.  

In the December 2004 decision, the Louisville RO awarded 
service connection for athlete's foot, tinea pedis 
(hereinafter, skin disability) and assigned an initial 
noncompensable (0 percent) rating from January 30, 2002.  The 
veteran perfected an appeal seeking a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Currently, 
the Louisville RO has jurisdiction of the case.  

In October 2008, the veteran withdrew his request for a Board 
hearing in this matter.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  Competent medical evidence does not indicate that the 
veteran's enlarged heart is related to his period of military 
service.

2.  Competent medical evidence does not indicate that the 
veteran's genital herpes is related to his period of military 
service.

3.  The veteran's skin disability is manifested by itching 
and scaling of the webspace between the 4th and 5th toes of 
the left foot (a nonexposed surface); the condition affects 
less than 5 percent of the veteran's total body and exposed 
areas.


CONCLUSIONS OF LAW

1.  An enlarged heart was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Herpes was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The schedular criteria for an initial compensable rating 
for athlete's foot, tinea pedis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7813, 7806 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).



VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Regarding the service connection claims, a March 2003 pre-
rating letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims (consistent 
with the version of 38 C.F.R. § 3.159 then in effect).  
Thereafter, an October 2006 post-rating letter notified the 
veteran regarding the assignment of disability ratings and 
effective dates, as well as the type of information that 
impacts these determinations.

Regarding the increased rating claim, the Board notes that 
the veteran was provided adequate VCAA notice in January 
2008.  Thereafter, the October 2008 Supplemental Statement of 
the Case (SSOC) reflects readjudication of the claim.  Hence, 
although the latter notice post-dates the rating decision on 
appeal, the veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA and 
private medical records, and reports of VA examinations.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
In January 2007, the veteran indicated that he had no further 
information to submit. 

The veteran has not been afforded a VA medical examination 
relative to his enlarged heart claim.  However, no such 
examination is necessary.  As will be explained in detail 
below, the veteran's complete service treatment records have 
been obtained and they do not provide a basis for showing in-
service incurrence of an enlarged heart.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has an enlarged heart.  The record 
is missing critical evidence of an event, injury, or disease 
occurred in service, McLendon element (2), and the veteran's 
claim for service connection for an enlarged heart is being 
denied on that basis.  The outcome of this issue thus hinges 
on a matter other than that which is amenable to VA 
examination and medical opinion.  

As explained in greater detail below, the outcome of the 
claim of service connection for an enlarged heart hinges on 
what occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of an enlarged heart.

Under the circumstances presented in this case, the Board has 
determined that a medical opinion is not necessary regarding 
the enlarged heart claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the service connection and increased 
rating claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Entitlement to service connection for an enlarged heart.  

Entitlement to service connection for herpes.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Analysis

With respect to Hickson element (1), a June 2002 private 
medical record reflects a diagnosis of cardiomegaly (enlarged 
heart).  There is also a confirmed diagnosis of genital 
herpes.  See the September 2004 VA examination.  So Hickson 
element (1) has been satisfied as to both claims.

With respect to Hickson element (2), in-service disease or 
injury, a review of the service treatment records covering 
the veteran's period of service reveals no evidence of an 
enlarged heart or herpes.  [The January 1991 entrance 
examination noted that the veteran was treated for gonorrhea 
in 1986.]  In June 1991, the veteran complained of skin 
irritation in the genital area for three days; however, the 
diagnosis was pseudofolliculitis - genital area, not herpes.  
Clinical evaluation of the heart, endocrine system, and skin 
were normal on the January 1992 discharge examination.  
Therefore, the Board finds that Hickson element (2) has not 
been met as to either claim, and the claims fail on that 
basis.

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
enlarged heart and herpes to his military service.  The post-
service medical records indicate that the veteran received 
his first diagnosis of cardiomegaly in June 2002 - over a 
decade after his discharge from service in January 1992.  The 
fact that his enlarged heart was not diagnosed until over ten 
years following his separation from service is a factor that 
weighs against a finding of service connection for enlarged 
heart.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board further notes that a VA examiner who examined the 
veteran and reviewed the claims file in September 2004 opined 
that the veteran's genital herpes was not related to military 
service.  The examiner noted that genital herpes was not 
diagnosed until 1996 and that there was no diagnosis of the 
condition in service.  There has been no medical opinion 
offered in response to contradict this medical conclusion 
against service connection.  As for the medical records which 
note a history of herpes since 1991, information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment, does not constitute 'competent medical 
evidence' because a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

To the extent that the veteran himself believes that his 
enlarged heart and genital herpes are somehow related to his 
military service this is not a competent source of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  Hickson element (3) is thus also not satisfied.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the veteran's enlarged heart and herpes began during service.  
A preponderance of the evidence is against the claims.  The 
criteria for the establishment to entitlement to service 
connection have not been met, and the claims are therefore 
denied.

Entitlement to an initial (compensable) rating for athlete's 
foot, tinea pedis.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran is currently in receipt of a 0 percent rating for 
his service-connected skin disability, pursuant to 38 C.F.R. 
§ 4.118.  He contends he is entitled to a higher initial 
disability rating.

The schedular criteria by which skin disorders are rated were 
revised since the effective date of the grant of service 
connection - January 30, 2002.  The revised criteria have 
been in effect since August 30, 2002.  67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  The December 2006 Statement of the 
Case (SOC) reflects that the RO has evaluated the veteran's 
skin condition under these revised criteria.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will similarly 
apply both the old and new versions of the criteria to the 
veteran's claim.  Bear in mind, though, the revised criteria 
only can be applied prospectively from the effective date of 
the change.  Whereas the former criteria may be applied both 
prior to and since the change.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. See, 
too, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's skin condition is evaluated under DCs 7813-
7806.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  According to the regulations, the previous and 
current versions of DC 7813 states that dermatophytosis is to 
be rated as disfigurement of the head, neck, or face (DC 
7800), scars (DCs 7801-7805), or dermatitis (DC 7806), 
depending on the predominant disability.  As the veteran's 
predominant disability manifests itself by skin irritation, 
the disorder is evaluated under 38 C.F.R. § 4.118, DC 7806.

Prior to August 30, 2002, DC 7806 provided a 0 percent rating 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating was 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; a 30 percent rating was 
assigned for exudation or constant itching, extensive 
lesions, or marked disfigurement; and a 50 percent rating was 
assigned for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, DC 7806 (2001).

Effective from August 30, 2002, DC 7806 provides a 0 percent 
rating when less than 5 percent of the entire body or less 
than 5 percent of the exposed areas are affected; and, no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is assigned when at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (2008).

Analysis

A June 2002 private medical record indicated that the skin 
had no characteristic lesions or rashes.  

On VA examination in September 2004, the veteran reported 
that he only got the tinea pedis in the webspace of the 5th 
toe on the left foot and no other areas.  He noted that he 
used antifungal cream for treatment.  He did not report any 
particular disability other than itching and pain depending 
on how bad it was.  Physical examination revealed athlete's 
foot in the webspace of the 5th left toe.  No other foot 
abnormalities or skin conditions were noted.  

An April 2007 private treatment record noted a recurrence of 
tinea between the left 4th and 5th toe.  Examination revealed 
hyperpigmentation between the toes with scaling.  The 
diagnosis was history of tinea, which the examiner stated did 
not appear to be recurrent at this time.  The veteran was 
educated on the benefits of changing socks during day, over-
the-counter antifungal foot powder, and thorough drying of 
toes.  

On VA examination in September 2008, the veteran reported 
that the condition was itchy, but not painful.  He denied any 
supportive drainage from the wound.  Examination of the skin 
revealed scaling, but no drainage.  Treatment consisted of 
topical creams.  

Based on the medical evidence of record, the Board finds that 
the veteran's athlete's foot, tinea pedis does not warrant a 
compensable rating under either the old or new criteria.  
Initially, the Board notes that the veteran's skin condition 
is confined to the webspace between the 4th and 5th left toes.  
Therefore, even though scaling of the skin has been show it 
does not involve an exposed surface or extensive area.  
Therefore, a 10 percent rating under the old criteria is not 
warranted.  

Likewise, a 10 percent rating under the new criteria is not 
warranted.  It can not be disputed that the webspace between 
the 4th and 5th left toes represents less than 5 percent of 
the veteran's entire body.  In addition, the condition has 
not been shown to require more than topical therapy during 
the past 12-month period.  In fact, the skin condition has 
never required more than topical cream ever.  

Under these circumstances, the Board finds that at no point 
during the appeal period has the veteran's skin condition 
warranted a compensable rating.  Moreover, since the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for an enlarged heart is 
denied.  

Entitlement to service connection for herpes is denied.  

Entitlement to an initial (compensable) rating for athlete's 
foot, tinea pedis is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


